      Case 3:19-cv-00935-AGS Document 23 Filed 04/30/20 PageID.1283 Page 1 of 1


1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10   Bertha Alicia DE SANTIAGO,                         Case No.: 3:19-cv-0935-AGS
11                                     Plaintiff,       ORDER GRANTING JOINT
                                                        MOTION FOR EAJA FEES (ECF
12   v.
                                                        No. 22)
13   Andrew SAUL,
14                                   Defendant.
15
16         The parties’ joint motion for fees and costs under the Equal Access to Justice Act is
17   GRANTED. Plaintiff is awarded fees and expenses in the amount of $2,900.00 as
18   authorized by 28 U.S.C. § 2412 and no costs authorized by 28 U.S.C. § 1920.
19
20
21   Dated: April 30, 2020
22
23
24
25
26
27
28

                                                    1
                                                                                 3:19-cv-0935-AGS
